DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide on accompanying remarks/arguments papers specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support for such amendments, particularly claim amendments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 2 and 5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the interface circuit comprises: a pre-emphasis circuit configured to generate the additional signal by delaying the transmission signal by a delay time determined based on the delay code, and to combine the transmission signal and the additional signal. While in regard to claim 5, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the interface circuit comprises: wherein the delay circuit is configured to generate the delay code based on a clock signal used in duty cycle correction after power-up.
Claim(s) 3-4 and 7 depend from claim 2 and as such are also objected for the same reasons.			
Claim(s) 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 8 and 14: A data storage apparatus comprising: an interface circuit including an input/output control circuit; and a memory device configured to transmit and receive data to and from a host through the interface circuit, wherein the input/output control circuit comprises: a delay circuit configured to generate an internal clock signal and a delay code based on a clock signal transmitted from the host; and a plurality of input/output circuits each configured to receive the delay code and generate an additional signal to be combined with a transmission signal to be transmitted to the host. And, An interface circuit provided in a storage device including a memory device, the interface circuit comprising: a delay circuit configured to generate an internal clock signal and a delay code based on a clock signal transmitted from a host; and a plurality of input/output circuits, each configured to receive the delay code and generate an additional signal to be combined with a transmission signal to be transmitted to the host.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 10482060 to Teh et al. (“Teh”) in view of 1020190051314 to Kim et al. (“Kim”), further in view of US 20150341019 to Jung (“Jung”).  
As to claim 1, Teh teaches substantially the claimed invention, including: A data storage apparatus for storing data under control by a memory controller of a separate host device (As found in at least FIGS. 1-2: memory device 150 under control of separate host 104), comprising: a memory device including memory cells for storing data; and an interface circuit coupled as an interface between the host device and the memory device and configured to transmit a transmission signal to the host (As found in at least FIGS. 1-2: memory device 150, interface circuit 110; 110 receives signals and transmits them to host 104).
While Teh may not expressly tech wherein the interface circuit includes a delay circuit configured to generate a delay code and is configured to generate an additional signal to be combined with the transmission signal based on the delay code,
Kim further teaches such memory 1200 under host 1100 control in at least FIG. 10; furthermore, Kim also teaches in such interface circuit a delay circuit configured to generate a delay code as found in at least FIGS. 3-4.
While the teachings of Jung complement such delay code is configured to generate an additional signal to be combined with the transmission signal based on the delay code (As found in at least FIG. 5).
Teh and Kim and Jung are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory-host data communications.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Teh as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Kim and Jung also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: as found in at least the Abstract of Jung: pre-emphasis control signal when an output operation is performed.  
Therefore, it would have been obvious to combine Teh with Kim and Jung to make the above modification.
As to claim 6, at least The teaches wherein the interface circuit includes a plurality of input/output circuits, and the delay code is provided to each of the plurality of input/output circuits (As found in at least FIGS. 1-2: interface circuit 104 includes plurality of I/O 110 and 106; while at least FIG. 7 teaches such I/O circuit including delay circuitry).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/           Primary Examiner, Art Unit 2827